DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
 	Claims 1-2 and 4-14 are pending, and claims 2, 4-5 and 10-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (9,746,249) in view of Kusuda et al. (2014/0251585) and Ryan (2014/0014493).
Lee (Figures 1-2) discloses a three-dimensional heat absorbing device comprising:
an airtight container 1 having an outer surface and an inner surface defining an airtight inner space in which working fluid 22 is provided therein;
a first space 21 provided inside the airtight container 1; and
a second space 11 provided inside the airtight container 1 and constituting a space not occupied by the first space 21 among the airtight inner space of the airtight container 1,

wherein each of the first space 21 and the second space 11 is an airtight space provided in the airtight container 1,
the second space 11 has a plurality of distal ends 23, wherein the distal ends 23 are directly closed by the inner surface of the airtight container 1 such that the second space 11 is formed as a single continuous airtight space (Figure 2) defined inside the airtight container 1 by the second surface of the wall 2 and the inner surface of the airtight container 1,
wherein the first space 21 forms a channel in which gaseous working fluid 22 flows, and a wick 24 in which liquefied working fluid 22 is absorbed are provided along inner surfaces of the channel,
	but does not disclose the first space 21 in a three-dimensional lattice structure, 
the wall 2 formed in a triply periodic minimal surface (TPMS) which defines the three-dimensional lattice structure, nor
the first space 21 has a plurality of distal ends, wherein the distal ends are closed by and contacting with the inner surface of the airtight container 1 such that the first space 21 is formed as a single continuous airtight space defined inside the airtight container 1 by the first surface of the wall 2 and the inner surface of the airtight container 1 in the three-dimensional lattice structure.
	Kusuda et al. (Figure 8) discloses a three-dimensional heat absorbing device 800 comprising:

a second space 814 provided inside the container and constituting a space not occupied by a first space 812 (discussed below) among the airtight inner space of the container (824, 826, 828, 830),
the first space 812 (320 in Figure 3 and 520 in Figure 5) forming a channel (304, 316 in Figure 3 and 546, 544 in Figure 5) for a gaseous working fluid (paragraph 86, last sentence), wherein the first space 812 forms a three-dimensional lattice structure (paragraph 86, first sentence), and a wall forming a boundary between the first space 812 and the second space 814, and having a first surface facing the first space 812 and a second surface opposite to the first surface and facing the second space 814 for the purpose of optimizing heat transfer requirements,
wherein the first space 812 is an airtight space provided in the airtight container (824, 826, 828, 830) and has a plurality of distal ends (upper and lower in Figure 8, Section A-A), wherein all of the distal ends are closed by the inner surface 816 of the airtight container (824, 826, 828, 830) such that the first space 812 is formed as a single continuous airtight space defined inside the airtight container (824, 826, 828, 830) by the first surface of the wall and the inner surface of the airtight container (824, 826, 828, 830) for the purpose of minimizing manufacture.
Ryan (Figure 6) discloses a three-dimensional heat absorbing device comprising:
a second space defined by an outer surface constituting a space not occupied by a first space defined by an inner surface,
the first space forming a channel for a working fluid, wherein the first space forms a three-dimensional lattice structure (Schwarz’ D surface), and a boundary between the first space 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Lee the first space forming a channel for a gaseous working fluid in a three-dimensional lattice structure and a boundary between the first space and the second space configured by a wall for the purpose of optimizing heat transfer requirements, and the first space having a plurality of distal ends closed by the inner surface of the airtight container for the purpose of minimizing manufacture as recognized by Kusuda et al., and employ in Lee the three-dimensional lattice structure (Schwarz’ D surface) configured by a wall formed in a triply periodic minimal surface (TPMS) for the purpose of improving heat transfer as recognized by Ryan.
Furthermore, the recitation “such that the three-dimensional heat absorbing device works as a three-dimensional heat pipe which works regardless of a position and a direction of heat applied to the airtight container” is considered to be a statement of intended use, where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 6, Lee discloses the wick 24 is provided on and along the first surface of the wall 2 such that the first space 21 in which the wick 24 is provided has a hollow space 21 surrounded by the wick 24 and forming the channel for the gaseous working fluid 22.
Regarding claim 7, Lee discloses an inside of a space (i.e. second space 11) not occupied by the first space 21 is filled with a phase change material 12.

Regarding claim 9, Lee discloses the porous heat transfer member 14 is a lattice or woven material (i.e. mesh, column 3, lines 22-27).  
Regarding claim 12, Lee discloses the wick 24 is a porous solid (i.e. sintered powder bodies, column 3, lines 22-27). 
Regarding claim 13, Lee discloses the liquefied working fluid is water (column 3, lines 28-29).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (9,746,249) in view of Kusuda et al. (2014/0251585) and Ryan (2014/0014493) as applied to claim(s) 1, 6-9 and 12-13 above, and further in view of Gross et al.. (7,653,276).
	The combined teachings of Lee, Kusuda et al. and Ryan lacks the phase change material 12 is a salt hydrate.
Gross et al. (Figures 1-2 and 14) discloses a three-dimensional heat absorbing device 10 comprising:
a three-dimensional lattice structure (Figure 2) defining an inner surface and an outer surface;
a first space inside the lattice structure forming a channel (unshaded portions in Figure 14) for a working fluid, Phase 1 (column 11, lines 5-7), and
a second space outside the lattice structure (grey shaded portions in Figure 14) for a phase change material, Phase 2 (column 11, lines 7-10) as a salt hydrate (column 3, lines 1-3) for the purpose of achieving a desired heat transfer.

the phase change material as a salt hydrate for the purpose of achieving a desired heat transfer as recognized by Gross et al..

Response to Arguments
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants’ remarks (pages 8-11) with respect to Lee are acknowledged.  The previous and instant Office actions already stated what the primary reference of Lee discloses and does not disclose.
Regarding applicants’ remarks (pages 11-14) with respect to Kasuda et al., the Examiner reiterates the response from the previous Office action,
The secondary reference of Kusuda et al. teaches “a three-dimensional lattice structure (paragraph 86, first sentence), and a wall forming a boundary between the first space 812 and the second space 814 …
wherein the first space 821 is an airtight space provided in the airtight container (824, 826, 828, 830) and has a plurality of distal ends (upper and lower in Figure 8, KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the known heat pipe 2 of Lee is substituted with the known heat pipe, i.e. three-dimensional lattice structure of Kusuda et al. to obtain predictable results.
As emphasized above, the first space 821 is an airtight space provided in the airtight container (824, 826, 828, 830), since the working fluid therein does not fluidly communicate with the second space nor outside the container.  However, this argument is moot, since (1) Kasuda et al. is not relied to teach this concept, and (2) the primary reference of Lee already discloses an airtight container 1 with respect to both the first 21 and second 11 spaces.
Kusuda et al. is not relied to teach a triply minimal surface (TPMS) as set forth in the previous and instant Office actions.  As noted further below, Ryan teaches the modification.
As noted in the Office action (page 5) above, the recitation “such that the three-dimensional heat absorbing device works as a three-dimensional heat pipe which works regardless of a position and a direction of heat applied to the airtight container” is considered to be a statement of intended use.  Arguendo, applying heat on the lateral sides of the device of Kasuda et al. (Figure 8, lower right) would be operable, since wicks 816, 818 provide liquid transport toward the container.  Rotating the device of Kasuda et al. 90 degrees would yield similar results.

The secondary reference of Ryan merely teaches “a three-dimensional lattice structure (Schwarz’ D surface), and a boundary between the first space and the second space is configured by a wall formed in a triply periodic minimal surface (TPMS) for the purpose of improving heat transfer.”  Applicants do not traverse this position.  Similarly, as applied above, the known three-dimensional lattice structure of Kusuda et al. is substituted with the known three-dimensional lattice structure of Ryan to obtain predictable results.
Notwithstanding applicants’ remarks (pages 18-19) with respect to Gross et al., the Examiner reiterates the response from the previous Office action,
The secondary reference of … Gross et al. teaches one of ordinary skill in the art “a three-dimensional heat absorbing device 10 comprising:
a three-dimensional lattice structure (Figure 2) defining an inner surface and an outer surface … and
a second space outside the lattice structure (grey shaded portions in Figure 14) for a phase change material, Phase 2 (column 11, lines 7-10) as a salt hydrate (column 3, lines 1-3) for the purpose of achieving a desired heat transfer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763